DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 2, line 4
	“the voice processing” should be changed to: -- a voice processing --
2.	 In Claim 8, line 2
“the voice processing” should be changed to: -- a voice processing --
3.	 In Claim 10, lines 2-3
“the control module” should be changed to: -- a control module --
4.	 In Claim 18, line 6
	“providing the electric power” should be changed to: -- providing electric power --
5.	 In Claim 19, line 2

6.	 In Claim 19, line 7
“and/or status” should be changed to: -- or status --
7.	 In Claim 19, line 10
“the status” should be changed to: -- a status --
8.	 In Claim 19, line 21
        “and/or status” should be changed to: -- or the status --
9.	 In Claim 31, line 4
“and/or status” should be changed to: -- or status --
10.	 In Claim 31, line 7
“the status” should be changed to: -- a status --
11.	 In Claim 31, line 16
                    “and/or status” should be changed to: -- or the status --


Response to Amendment
	This office action is responsive to the applicant’s remarks received January 29, 2022. Claims 2-3,7-11, 13, 14, 18, 19 & 31 have been fully considered and are persuasive.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 
Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 2-3,7-11, 13, 14, 18, 19 & 31. In view of “Applicant Arguments/Remarks Made in an Amendment” filed January 29, 2022. Claims 2-3,7-11, 13, 14, 18, 19 & 31 are now considered to be allowable subject matter. 


Allowable Subject Matter
1.	Claims 2-3,7-11, 13, 14, 18, 19 & 31 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 2-3,7-11, 13, 14, 18, 19 & 31 uniquely identify an electrical tool system, charger, electric tool and voice control method thereof, automatic working system, charging station, self-moving device, and voice control method thereof.
The closest prior art made of record is Furui et al (US 20140159920 A1) and OH et al. (US 20140324271 A1).
The cited reference (Furui ‘920) teaches wherein an adapter for a power tool powered by a detachable battery pack which adapter includes a connector configured to detachably connect the adapter directly to the power tool, an adapter controller, at least one memory and/or storage device in communication with the adapter controller and configured to store maintenance information concerning the battery pack or to store maintenance information concerning the battery pack and the power tool, at least one communication port configured to transmit electrical communications, including said maintenance information, from the adapter controller to a controller located in the 
The cited reference (OH ‘271) teaches wherein a cleaning robot is provided. The cleaning robot includes a main body, a moving assembly to move the main body around a home, an imaging unit to obtain images around the main body, a controller to generate a map of the home using the obtained images, and a communication unit to transmit the generated map to a home monitoring apparatus. A procedure to match location and type information of electric devices to a two-Dimensional (2D) or three-Dimensional (3D) map of the home may be automated. As described above, the map of the home may be realistically generated by utilizing a map generated by the cleaning robot and inconvenience experienced by a user to manually register electric devices located in each room of the home may be solved by automatically registering the electric devices.
The cited references fail to disclose wherein the charger is configured to: obtain, voice information from a user, the voice information comprising at least one of search information and/or status detection information, wherein the search information comprises operation guidance, expert information, or public service information associated with the electric tool, and wherein the status detection information indicates the status of the electric tool system or an instruction information from a user; perform, an action which corresponds to the instruction information which is generated from the voice information; process, the voice information, and generate information that corresponds to the voice information and satisfies a transmission format for communication; receive, response information from a server when sending the information processed to the server and providing the response information to perform an corresponding action, the response information corresponding to at least one of the search information and/or the status detection information, wherein obtaining the voice information, processing the voice information, and Claims 2-3,7-11, 13, 14, 18, 19 & 31 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677